DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply to the November 9, 2021 Office Action, filed May 9, 2022 is acknowledged.
Any rejection of record in the previous Office Action not addressed herein in withdrawn in light of Applicant’s arguments and/or amendments.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9, 2022 has been entered.

Claim Status
Applicant’s amendment filed May 9, 2022 has been entered.  Claims 14-23 are cancelled.  Claims 1-13 and 24-32 are pending.  Claim 1 is amended.  Claims 23-32 are new.  Claims 1-13 and 24-32 are currently under examination.  

Terminal Disclaimer
The terminal disclaimer filed on July 22, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application Numbers 16/018926, 16/007498, 16/150962, 16/179523, and 16/007541 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112 - withdrawn
Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of Applicant’s cancellation of claim 15.

Claim Rejections - 35 USC § 102 - maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11-13, 24-26 and 28-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gourguechon et al. 2016 (WO 2016100955 A2; published June 23, 2016; as cited in the IDS filed on February 5, 2019).  This rejection is modified in view of Applicant’s amendment to claim 1, cancellation of claims 15-21, and newly added claims 24-32.
Regarding claim 1, Gourguechon et al. teaches methods and compositions for enriching for sequences of interest from a sample and/or partitioning of sequences from a sample using CRISPR-Cas system protein-gRNA complexes (claim 1, see abstract, and paras 0010-0012).  Gourguechon et al. further teaches methods wherein the Cas endonuclease is Cas9, Cas9 nickase, and catalytically dead dCas9 (see para 0010 and Example 9).  Gourguechon et al. further teaches obtaining a plasma sample and non-plasma samples selected from whole blood, serum, tears, saliva, mucus, cerebrospinal fluid, feces, and urine (see para 0110 and claim 25).  Gourguechon et al. further teaches the nucleic acids of the invention are either provided or extracted from a sample (see para 0114).  
Claims 1, 28, 30, and 32 of the instant application recites, "the method comprising", which allows additional steps to achieve enriching a sample.  Gourguechon et al. teaches isolating target nucleic acids before introducing Cas endonuclease (see para 0018) and after introducing Cas endonuclease (see claims 2 and 51).  Gourguechon et al. further teaches enriching a sample by contacting target nucleic acids with a plurality of CRISPR-Cas system protein-gRNA complexes and treating the sample with exonucleases to digest unbound nucleic acid and enrich the bound nucleic acids (see claim 23 and para 0180-0182).  Gourguechon et al. teaches various examples of using exonuclease treatment for enriching target nucleic acids prior to PCR amplification or sequencing (0194-0198).  Gourguechon et al. further teaches detecting protected nucleic acids bound by CRISPR/Cas system protein-gRNA complexes (paras 0016 and 0194-0198).  The Cas endonuclease-bound nucleic acid inherently protects bound nucleic acid from exonuclease digestion.
Regarding claim 2, Gourguechon et al. teaches the method of claim 1, wherein the Cas endonuclease is Cas9 (see claim 16 and paras 0010-0012 and 0179).
Regarding claim 3, Gourguechon et al. teaches the method of claim 2, wherein the teaches a method of enriching a sample by contacting target nucleic acids with a plurality of CRISPR-Cas system protein-gRNA complexes and treating the sample with exonucleases to digest unbound nucleic acid and enrich the bound nucleic acids (see claim 23 and para 0180-0182).
Regarding claim 4, Gourguechon et al. teaches the method of claim 1, wherein the target nucleic acid comprises cDNA (see paras 0010-0012 and 0210).
Regarding claim 5, Gourguechon et al. teaches isolating target nucleic acids before introducing Cas endonuclease (see para 0018) and after introducing Cas endonuclease (see claims 2 and 51).
Regarding claim 6, Gourguechon et al. teaches the method of claim 1, further comprising amplifying the target nucleic acid sequences (see para 0182 and 0185).
Regarding claim 7, Gourguechon et al. teaches the method of claim 6, further comprising sequencing target nucleic acids and analyzing the sequence reads to provide genetic information of a subject (see paras 0018 and 0203-0204).
Regarding claims 11 and 12, Gourguechon et al. teaches detecting the target nucleic acid by hybridizing the target nucleic acid to a probe or to a primer for detection or amplification (see Figs. 8, 9, and 11), or by labelling the target DNA with a biotin label (see paras 0011-0012 and Fig. 3).
Regarding claim 13, Gourguechon et al. teaches the method of claim 11, detecting target nucleic acid by labelling the target DNA with a biotin label, separating the bound portion from other components by binding an affinity tag, and eluting from the Cas9/gRNA complex, and amplifying and sequencing the target DNA (see paras 0010-0012).
Regarding claims 24 and 25, Gourguechon et al. teaches biotin labelled DNA recovered by adding streptavidin beads and captured using a magnetic stand (see para 0207).  Gourguechon et al. further teaches the method of claim 13, wherein intact DNA uncut by Cas9 carries a biotin label (Example 9).
Regarding claim 26, Gourguechon et al. teaches detecting target nucleic acids applying the sample to a column and separating bound nucleic acid from unbound nucleic acid by size exclusion (see paras 0012 and 0197 and claim 43).
Regarding claim 29, Gourguechon et al. teaches various examples of using exonuclease treatment for enriching target nucleic acids prior to PCR amplification or sequencing (0194-0198).  
Regarding claim 31, Gourguechon et al. teaches methods of enrichment of nucleic acid targets using Cas endonuclease complexes and exonuclease digestion further comprising inactivating the exonuclease (see Example 6 and paras 0252 and 0259).


Response to Arguments
Applicant's arguments filed May 9, 2022 have been fully considered but they are not persuasive. Applicant argues that Gourguechon does NOT teach or suggest that a Cas endonuclease can, itself, directly actually protect a target from exonuclease digestion.  Applicant further argues that amended claim 1 is worded in such a way as to recite that inventive insight not found in Gourguechon.  The Office disagrees with the Applicant’s characterization of Gourguechon.  The Office directs Applicant to various examples of using exonuclease treatment for enriching target nucleic acids bound by CRISPR/Cas system protein-gRNA complexes (0194-0198).  The Cas endonuclease-bound nucleic acid inherently protects bound nucleic acid from exonuclease digestion.  Thus, claim 1 is anticipated.

Claim Rejections - 35 USC § 103 - withdrawn
Rejection of claims 1-13 and 15-21 under 35 U.S.C. 103 as being unpatentable over Gourguechon et al. 2016 (WO 2016100955 A2; published June 23, 2016; as cited in the IDS filed on February 5, 2019), as applied to claims 1-7, 11-13, 24-26 and 28-32 above, and further in view of Cann et al. 2016 (US 20160017396 Al, published January 21, 2016; as cited in the IDS filed on February 5, 2019) is withdrawn in view of Applicant’s amendment filed May 9, 2022.

Claim Rejections - 35 USC § 103 – new rejection necessitated by Applicant’s amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 24-32 are rejected under 35 U.S.C. 103 as being unpatentable over Gourguechon et al. 2016 (WO 2016100955 A2; published June 23, 2016; as cited in the IDS filed on February 5, 2019), as applied to claims 1-7, 11-13, 24-26 and 28-32 above, and further in view of Cann et al. 2016 (US 20160017396 Al, published January 21, 2016; as cited in the IDS filed on February 5, 2019) and ThermoFisher Scientific 2012 (Dynabeads Antibody Coupling Kit Manual, published in June 2012).  This is a new rejection necessitated by Applicant’s amendment to claim 1, cancellation of claims 15-21, and newly added claims 24-32.
The teachings of Gourguechon et al. are applied to claims 8-10 and 27 as they are applied to claims 1-7, 11-13, 24-26 and 28-32 under 35 U.S.C. § 102 above.
Gourguechon et al. teaches methods and compositions for enriching for sequences of interest from a sample using CRISPR-Cas system protein-gRNA complexes, wherein the Cas endonuclease is Cas9, Cas9 nickase, and catalytically dead dCas9 (claim 1, see abstract, and paras 0010-0012).  Gourguechon et al. further teaches a method of enriching a sample by contacting target nucleic acids with a plurality of CRISPR-Cas system protein-gRNA complexes and treating the sample with exonucleases to digest unbound nucleic acid and enrich the bound nucleic acids (see claim 23 and para 0180-0182).  Gourguechon et al. further teaches enriching target nucleic acids present at about 0.01%-0.001% in the biological sample (see para 0179).
However, Gourguechon et al. does not teach the limitations of claims 8 and 9 of analyzing the target nucleic acid to describe one or more variants in a subject or that the variant is specific to a disease. Gourguechon et al. does not teach a method for enriching a target nucleic acid from a bodily fluid sample for detecting disease in a patient.  Gourguechon et al. further does not teach the method of claim 27, wherein the particle includes the magnetic bead coated with an antibody.
Cann et al.'s disclosure is directed to a variety of methods for enriching target nucleic acids using CRISPR-Cas systems to form a complex with the target nucleic acids, separating the complex, and thereby enriching the target nucleic acid (see abstract).  Cann et al. further teaches methods for improving enriching and/or detecting mutations from cell free DNA isolated from maternal plasma and cancer patients for detecting disease in patients (see para 0156 and 0165).
Regarding claims 8 and 9, Cann et al. teaches methods for sequencing target DNA sequences from ctDNA isolated from cancer patients and analyzing the target DNA sequences to describe one or more mutations in a subject to detect mutations in key genes that have relevance for treatment decisions (see para 0156 and 0167).
Regarding claim 10, Cann et al. teaches more sensitive methods of enriching and detecting single nucleotide variants (SNV), including point mutations and SNPs, present in cell free DNA sample in the 0.01% to 0.1% frequency range (see para 0166).  Cann et al. further teaches obtaining the target DNA from a subject's plasma or serum (see claim 22).
ThermoFisher Scientific’s disclosure is directed to covalent coupling of antibodies onto the surface of magnetic Dynabeads® M-270 Epoxy (see System overview).  ThermoFisher Scientific further teaches that captured proteins, protein complexes, and protein-nucleic acid complexes are easily separated from lysate using the magnetic properties of Dynabeads (see page 1, para 3).
Regarding claim 27, ThermoFisher Scientific teaches capturing protein-nucleic acid complexes wherein the particle includes the magnetic bead coated with an antibody (See System overview).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the instant application to modify the methods of Gourguechon et al. to detect specific mutations and variants in bodily fluid samples to detect disease in patients, as described by Cann et al., and to further use magnetic beads coated with an antibody, as described by ThermoFisher Scientific.  The ordinary artisan would have been motivated to combine the methods of Gourguechon et al., Cann et al., and ThermoFisher Scientific to provide improved methods of enriching and detecting target nucleic acid for detecting disease in patients with a high level of sensitivity.  The magnetic beads coated with antibody taught by ThermoFisher Scientific adds an additional level of sensitivity of binding and lower background binding (See System overview).  The ordinary artisan would have had a reasonable expectation of success because both Gourguechon et al. and Cann et al. are directed to improved methods of detecting target nucleic acids with CRISPR/Cas systems and can be used to diagnose patients, while ThermoFisher Scientific adds an additional layer of sensitivity to detect rare mutations.
Given the teachings of the prior art and the level of the ordinary skilled artisan before the effective filing date of the applicant's invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Thus, the claimed invention as a whole is prima facie obvious.

Response to Arguments
Applicant's arguments filed May 9, 2022 have been fully considered but they are not persuasive.  Applicant argues that Gourguechon does not teach or suggest that a bound Cas endonuclease can directly prevent (while bound) exonuclease from digesting the bound nucleic acid and further argues that Cann only reports capture-based enrichment methods.  Applicant argues that Cann and Gourguechon-even if combined-do not disclose all elements of the independent claims.  In response to Applicant’s arguments, the Office directs Applicant to various examples of using exonuclease treatment for enriching target nucleic acids bound by CRISPR/Cas system protein-gRNA complexes (0194-0198).  The Cas endonuclease-bound nucleic acid inherently protects bound nucleic acid from exonuclease digestion.  The Office submits that Cann alone does not teach or suggest all the limitations of the independent claims.  However, as discussion above in the U.S.C. 35 103 rejection Gourguechon alone teaches independent claim 1 and Gourguechon, in view of Cann and ThermoFisher Scientific teach all the limitations of claims 1-13 and 24-32. 

Double Patenting – new rejections necessitated by Applicant’s amendment
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 8-12 , 24, 28, and 30-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-9, 12, and 14-19 of copending Application No. 17/102855 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap in the claims.
Claims 1-3, 5, 7-9, 12, and 14-19 of the ‘855 application encompass a method of detecting a mutation comprising introducing Cas endonuclease complex to a nucleic acid sample, degrading unbound nucleic acid in the sample with exonuclease, and detecting the presence of the mutation by detecting the bound Cas endonuclease complex; where the Cas endonuclease is Cas9; where the sample is plasma and a rare variant to a specific disease; and where the Cas endonuclease complex comprises a detectable label.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 7, 9, 11-13, 24-26, 28-30, and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 11, 13, 15, and 17-18 of copending Application No. 16/007427 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap in the claims.
Claims 1-2, 4-6, 11, 13, 15, and 17-18 of the ‘427 application encompass a method for detecting nucleic acid is a sample comprising protecting a nucleic acid segment of interest in a sample by binding Cas endonuclease complexed with guide RNA, digesting unprotected nucleic acid with exonuclease, enriching the sample for the nucleic acid segment, and detecting the nucleic acid segment; where the enriching step comprises connecting the protected nucleic acid segment to a particle or column and removing other parts of the plasma sample; where the particle comprises magnetic beads; and the nucleic acid comprises circulating tumor DNA or fetal DNA.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239. The examiner can normally be reached IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        

/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636